DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                APRIL ROSS,
                                 Appellant,

                                     v.

                        NICHOLAS R. TRIMBLE,
                              Appellee.

                               No. 4D17-1630

                               [March 8, 2018]

   Appeal from the Circuit Court for the Fifteenth Judicial Circuit; Karen
M. Miller, Judge; L.T. Case No. 502016DR010294XXXXNB.

   Ronald L. Bornstein of Ronald L. Bornstein, P.A., for appellant.

   Nicholas Trimble, West Palm Beach, pro se.

PER CURIAM.

   Affirmed.

GROSS, FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.